Judgment and sentence was pronounced against the plaintiff in error on the 31st day of December, 1909, imposing upon him a fine of four hundred dollars and confinement in the county jail of Canadian county for thirty days, on a charge of selling intoxicating liquors. Sixty days was given the plaintiff in error to file petition in error and case-made, from the date the judgment was pronounced. The appeal was not filed in the office of the clerk of this court until the 31st day of March, 1910, long after the time allowed by the statute and the order of the court had expired. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not filed within the time provided by law. The motion is sustained, and the appeal accordingly dismissed.